[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff has moved for a temporary injunction and restraining order that the defendants who are corrections officers be ordered to use the plaintiff's religious name instead of his commitment name, Vaughn Outlaw, on all correspondence and/or allow him to use only his said religious name which is in the above-captioned title on his correspondence and to approve said correspondence with only his religious name thereon. Defendants have moved to dismiss this action because they claim it is, inter alia, res judicata. The defendants are correct that this Court ruled on the issues presented in this action in a previous habeas corpus action known as Vaughn Outlaw v. Warden, docket no. CV 00-0802033. This Court issued a Memorandum of Decision/Order on January 31, 2001 and on March 30, 2001 specifically requiring the use of the plaintiff's commitment name, Vaughn Outlaw, on all records and correspondence although his religious name may also be used.
The principle of res judicata prevents the relitigation of the same issue in a different case. To prevent multiplicity of actions equity will enjoin further litigation of a cause of action which has already been adjudicated. Orseletti v. DeMatteo, 206 Conn. 542, 544-545 (1988). Since the issue in this case has already been litigated as aforesaid, the Motion to Dismiss is granted.
RITTENBAND, J.T.R.